Citation Nr: 0116885	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  98-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disorder with 
numbness in the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for low 
back disorder and numbness in legs.

In connection with his appeal the veteran testified at a RO 
hearing in June 1999.  A transcript of the hearing is 
associated with the claims file. 


FINDING OF FACT

The evidence does not establish that the veteran has a low 
back disorder with numbness in the legs related to service.


CONCLUSION OF LAW

Disability manifested by low back disorder with numbness in 
the legs was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with statements of the 
case in August 1997 and March 2001 and a supplemental 
statement of the case in May 1998 all of which informed him 
of the evidence necessary to substantiate his claim and 
provided him with an opportunity to submit additional 
evidence.  The veteran was provided VA examinations and his 
private medical records were considered in ascertaining his 
entitlement to his claim.  

The veteran has not made VA aware of the existence of any 
additional documentation that would be helpful to his claim.  
Thus, the Board finds that VA's duty to provide him with 
notice and assist him with the development of his claim has 
been satisfied, and that the instant claim is ready for 
appellate adjudication. 

Factual Background

The veteran's service medical records indicate that during 
his induction examination in June 1967 he indicated that his 
spine and lower extremities were normal.  Likewise, during 
his separation examination in April 1969, the spine and lower 
extremities were checked as normal.  As part of his 
separation examination, he stated in his report of medical 
history that he did not have nor ever have swollen or painful 
joints, cramps in his legs, arthritis, lameness, or neuritis, 
and had never worn a brace or back support.  A medical 
clearance certificate dated in May 1969 allowed the veteran 
to return to the United States from service overseas.  In a 
statement of medical condition dated in May 1969, the veteran 
stated that to the best of his knowledge, there had not been 
any change in his medical condition since his last separation 
examination in April 1969.         

A private medical report dated in September 1993 shows 
discogenic degenerative changes most pronounced at L4-5 where 
there was moderate disc space narrowing and post traumatic 
changes likely accounted for wedged shaped vertebrae at T12 
and L1.  A VA examination in July 1997 revealed that the 
veteran had chronic worsening low back pain with L5 
radiculopathy, compression T12/L1 and degenerative disc 
disease lower lumbar spine.  During this examination, the 
veteran stated that this condition began "20 years ago" 
while he was in the military.  However, according to his 
service records, the veteran was discharged from active 
service in May 1969, some 28 years prior to his July 1997 
examination.  The Board also notes that during the September 
1993 examination, which was prior to the veteran filing the 
instant claim, he did not mention that he injured his back 
while in service.  

In his appeal to the Board dated in March 1998, the veteran 
stated that his current low back and lower extremities 
conditions are the result of a truck accident in April or May 
1969 during his service in Korea.  According to the veteran, 
he was given bed rest and medication for his injuries.  He 
also stated that because the accident occurred only a few 
weeks before his discharge, he did not seek additional 
medical treatment because he feared it would delay his 
discharge.  The veteran testified at a personal hearing in 
June 1999 during which he related the above account.  A 
report from the National Personnel Records Center (NPRC) 
dated in March 2000 showed that no clinical records for the 
veteran were found for the period of January 1969 to June 
1969.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Analysis

The veteran asserts he has a low back disorder with numbness 
in his legs related to his period of active military service.  
The veteran has testified that this condition had its genesis 
as a result of an in-service truck accident in April or May 
1969, however there is no evidence in his service medical 
records of such an incident.  On the contrary, in the 
veteran's separation examination report in April 1969, the 
veteran stated that his spine and lower extremities were 
normal.  As part of his separation examination, he stated in 
his report of medical history that he did not have nor ever 
have swollen or painful joints, cramps in his legs, 
arthritis, lameness, or neuritis, and had never worn a brace 
or back support.  Finally, in a statement of medical 
condition dated in May 1969, the veteran stated that to the 
best of his knowledge, there had not been any change in his 
medical condition since his last separation examination in 
April 1969. 

Although the veteran claims that his current disability is 
related to service, the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorders or to otherwise assert 
medical causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The Board observes that it is certainly within the province 
of the veteran to report that he injured his back during his 
period of service.  

While the veteran has presented competent medical evidence of 
a claimed disability, no competent professional has related a 
diagnosis of low back disorder with numbness in the legs to 
his period of service.  Even assuming that the veteran's 
account of an in-service truck accident is credible, the 
veteran has failed to produce any competent medical evidence 
that links the alleged truck accident to his current 
disorder.  Accordingly, the veteran's claim is denied. 

The Board concludes that the normal findings at separation; 
the veteran's denial of pertinent defect at separation; and 
the remarkable silence of the records within decades after 
service are more probative than the veteran's resent 
assertions that he has had disability since service.  We 
conclude that a back disorder was not manifest during 
service; that there is no continuity of symptomatology; and 
the disorder is not other wise related to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

ORDER

Entitlement to service connection for low back disorder with 
numbness in the legs is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

